DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed 27 October 2020 contains a duplicate citation of EP 3190220 (cited in a previous IDS submission).  In order to avoid duplicate publication of the citation in any future patent publication, the citation has been lined through.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of openings” in claim 8 and “planar portion that covers a region of the drum between the first area and second area” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 8 recites a “pair of openings”.  However, the specification is silent with respect to said openings.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0191202 to LEE et al. (“LEE”; cited by Examiner) in view of US 2005/0252253 to AHN (cited by Applicant).
Regarding claim 1, LEE (in Figs. 1, 4-10, and associated text) discloses a laundry treating apparatus comprising:
a drum (20) configured to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus (see Fig. 1), the drum defining an opening (see door 12) at a circumferential surface of the drum and comprising a catching tab (24) that extends from a side of the opening; and
a lifter (100) disposed on an inner circumferential surface of the drum and configured to rotate about the rotation axis based on rotation of the drum, the lifter comprising:
a lifter frame (110) coupled to the inner circumferential surface of the drum, and 
a frame cover (120) that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum, 
wherein the lifter frame comprises:
a frame base that is coupled to the inner circumferential surface of the drum and that defines a seating groove that extends along a circumference of the frame base (see bottom of body 111 in Fig. 5),
a frame upper plate spaced apart from the frame base in a direction toward an inside of the drum (see top of body 111 in Fig. 5),
a frame sidewall that connects the frame upper plate and the frame base to each other (see sidewall connecting top and bottom of body 111 in Fig. 5), and
a catching protrusion (112) that protrudes from an inner surface of the lifter frame and that is configured to contact the catching tab (24) of the drum based on the lifter frame coupling to the inner circumferential surface of the drum.
LEE discloses the claimed invention including a catching protrusion (112) on the inner surface of the lifter frame and a catching tab (24) on the drum, as well as symmetrical screw insertion hole (119) with respect to one or more axes passing a center line of the lifter frame.  LEE does not appear to disclose a configuration wherein the catching protrusion has a symmetrical shape with respect to one or more axes passing a center of the lifter frame.  AHN teaches that it is known in the art to provide such connection on a center of the lifter using a catching protrusion (230) on the inner surface of a lifter frame and a catching tab (170) on the drum wherein the catching protrusion has a symmetrical shape with respect to one or more axes passing a center of the lifter frame (see AHN at Figs. 2-3).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the lifter and drum of LEE with a catching protrusion and catching tab symmetrically shaped with respect to an axis passing a center of the lifter frame, such as that in AHN, to yield the same and predictable results of securing a lifter to an inner surface of a washing machine drum.
Regarding claim 2, AHN further discloses wherein the catching protrusion defines a first concave portion and a second concave portion that are symmetrical to each other with respect to each of the one or more axes of the lifter frame (note each side of the catching protrusion (230) of AHN forms a concave portion.
Regarding claim 3, AHN further discloses wherein the catching protrusion is disposed at the center of the lifter frame (see plural catching protrusions in Fig. 2 of AHN including one that is centered on the lifter).
Regarding claims 4-5, LEE further discloses wherein the frame cover comprises: a cover upper plate (122) having an inner surface that faces the frame upper plate (see Fig. 5); and a cover sidewall (including tabs 123) that extends from the cover upper plate toward the frame base, the cover sidewall having a lower end inserted into the seating groove and an upper end connected to the cover upper plate (see Fig. 5), wherein the frame cover has a symmetrical shape with respect to the one or more axes passing the center of the lifter frame (see Figs. 4-5 of LEE; also see symmetrical lifter in Fig. 2 of AHN).
Regarding claims 6-7, LEE (see Figs. 6-10) further discloses wherein the lifter frame further comprises an insertion protrusion (112) comprising: a vertical portion (see e.g. Fig. 9c) that extends downward from a bottom surface of the frame base; and a catching portion (see e.g. 9c) that is bent from a lower end of the vertical portion toward an inside of the frame base (see also configuration as shown in claim 10 clearly showing inward bend and connection to the drum), wherein the insertion protrusion comprises a plurality of insertion protrusions that are arranged symmetrically with respect to the one or more axes passing the center of the lifter frame (note LEE in Figs. 9-10 show substantially symmetrical insertion protrusions; also note AHN clearly shows symmetrical insertion protrusions in Fig. 2).
Regarding claim 8, LEE further discloses wherein the drum further comprises: a first group of mounting slots defined in a first area of the drum (see slots 24 in Figs. 8-10 as a group on a left or right side coinciding with the lifter); and a second group of mounting slots (24) defined in a second area of the drum spaced apart from the first area in a rearward direction of the drum (note slots 24 on left and right are slightly shifted, one group readable on being spaced in a rearward direction of the drum), wherein at least a portion of the first group of mounting slots overlap with at least a portion of the second group of mounting slots in a circumferential direction of the drum (shown in Figs. 8-10 wherein the slots 24 overlap in a circumferential direction of the drum), wherein each of the plurality of insertion protrusions (112) is configured to selectively insert into one of the first group of mounting slots or the second group of mounting slots (see Figs. 8-10), wherein the drum defines a pair of openings in the inner circumferential surface of the drum that are spaced apart from each other in the front-rear direction, and wherein a distance between the pair of openings is equal to a distance between one of the first group of mounting slots and one of the second group of mounting slots (note multiple pairs of openings in the drum of LEE in Figs. 8-10 readable on such configuration, most notably openings 115).
Regarding claim 9, LEE discloses wherein the frame cover comprises a planar portion (portion of surface 122) that covers a region of the drum between the first area and the second area, the planar portion having a length corresponding to the distance between the one of the first group of mounting slots and the one of the second group of mounting slots (note the planar portion in Fig. 11 is shown to be between left and right mounting portions).
Regarding claim 10, LEE discloses wherein the frame cover comprises a coupling tab (123 in Fig. 7) that protrudes from a lower end of the frame cover, and wherein the lifter frame comprises a tab binding port (117) defined in the seating groove and configured to receive the coupling tab based on the lifter frame coupling to the frame cover.
Regarding claim 11, LEE discloses wherein the seating groove defines a closed curve that extends along the circumference of the frame base (see Figs. 5 and 7), and wherein a horizontal projection of each of the plurality of insertion protrusions is positioned within in the closed curve (see Fig. 7, note at least two inward horizontal projections of the plural insertion protrusions is within tabs 123 and thus within the closed curve).
Regarding claim 12, LEE discloses wherein the lifter frame further comprises a fastening boss (119) that protrudes from an inner surface of the lift frame toward the inner circumferential surface of the drum, and wherein the drum defines a fastening hole (see corresponding drum holes in Fig. 8 and ¶ [0033]) configured to receive a fastening member through the fastening boss to thereby couple the lifter to the drum.
Regarding claim 13, LEE discloses wherein the fastening boss protrudes from an inner surface of the frame upper plate toward the inner circumferential surface of the drum (see Figs. 7-8).
Regarding claim 14, LEE discloses the lifter frame being made of synthetic resin (see ¶ [0040]) and discloses the use of both stainless steel metal and plastic (see ¶ [0064]), but LEE does not appear to discloses wherein the frame cover is made of metal.  However, one skilled in the art would at once envisage the use of either 
Regarding claim 15, LEE discloses the use of plural lifters but does not appear to disclose lifters disposed rearward relative to others.  However, such configuration is common knowledge in the art and Examiner takes Official Notice to this effect.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the location of lifters within the washing machine drum of LEE to achieve the same and predictable results of providing agitation while washing laundry.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 16, LEE further discloses what appears to be a dual-walled drum with a perforated inner drum wall 22 and a non-perforated outer drum wall 21 which reads on the claimed tub (see Figs. 1-3 of LEE).  Even if assuming arguendo that LEE was interpreted as not having a tub, AHN clearly discloses the conventional configuration of a tub (14) configured to receive washing water and a rotatable drum (40) located therein, and the substitution of one drum configuration for the other would prima facie obvous. 
Regarding claim 17, see claim 2 above.
Regarding claim 18, see claims 8-9 above.
Regarding claim 19, see claims 1 and 6 above.	
Regarding claim 20, see claim 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711